Case: 21-20232     Document: 00516505594          Page: 1    Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 12, 2022
                                   No. 21-20232
                                                                          Lyle W. Cayce
                                                                               Clerk
   Robin Wayne Smith,

                                                             Plaintiff—Appellee,

                                       versus

   Lannette Linthicum, Director of Health Services
   Division, Texas Department of Criminal Justice; Denise
   DeShields, Executive Medical Director, Texas Tech
   University; Sheri J. Talley, Medical Director Texas
   Department of Criminal Justice,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-787


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:*
          This Eighth Amendment § 1983 case pits a Texas prisoner with a rare
   medical condition causing severe pain against state medical officials whose


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20232       Document: 00516505594           Page: 2     Date Filed: 10/12/2022




                                      No. 21-20232


   collective refusal to approve a pain-alleviating procedure allegedly
   constitutes cruel and unusual punishment. The defendants unsuccessfully
   invoked qualified immunity in failed motions for summary judgment. On this
   interlocutory appeal, they reassert their entitlement to qualified immunity.
   Jurisdictionally cabined by the procedural posture of this case, we AFFIRM
   and leave what appear to be difficult fact questions to the jury.
                                            I
          The plaintiff Robin Smith is a Texas prisoner and Marine Corps
   veteran who suffers from a rare condition called loin pain hematuria
   syndrome (LPHS). Smith’s LPHS afflicts him with a “constant [and] sharp
   stabbing pain in his left loin, abdomen, and groin area that is exacerbated by
   almost all everyday physical activities, including walking.” In 2002, Smith
   had a spinal cord stimulator (SCS)1 implanted to ease his pain. In 2003 and
   2005, VA physicians adjusted Smith’s SCS to improve its functionality. In
   2011, the VA approved Smith for a full-scale replacement of his by-then-
   malfunctioning SCS. Before the procedure could take place, Smith received
   a 35-year prison sentence without possibility of parole. He is now slated to be
   a Texas prison inmate until 2048.
          Smith’s altered legal situation did not alter his unfortunate medical
   situation. In prison as in society, Smith’s LPHS continued to ail him, and his
   suboptimal SCS continued not to help much. Beginning shortly after his
   commitment to Texas Department of Criminal Justice (TDCJ) custody and
   repeatedly for the next several years, Smith complained of severe pain and


          1
              “A spinal cord stimulator is an implanted device that sends low levels of
   electricity directly into the spinal cord to relieve pain.” Eellan Sivanesan, M.D.,
   Johns          Hopkins            Med.,         Spinal        Cord     Stimulator,
   https://www.hopkinsmedicine.org/health/treatment-tests-and-therapies/treating-pain-
   with-spinal-cord-stimulators.




                                            2
Case: 21-20232        Document: 00516505594              Page: 3       Date Filed: 10/12/2022




                                          No. 21-20232


   sought the SCS replacement the VA had prescribed him before his legal
   troubles interfered. On two occasions most salient here—in August 2016 and
   October 2016—defendant Dr. Sheri Talley2 categorically rebuffed referrals
   Smith received from third-party medical professionals for SCS repair or
   replacement. In response to a first doctor’s referral, Talley stated flatly:
           We don’t service, place, replace batteries, or remove any of
           those stimulators. It will still be there when his sentence is over.
           We don’t even have a specialist on contract, such as a pain
           specialist that he can be sent to anyway. He’ll be treated for his
           chronic pain the same way all of our patients are treated.
   Talley’s response to a second physician’s referral was equally categorical:
           Care, upkeep, removal of pain stimulators will not occur while
           offender is in TDCJ. Batteries will not be replaced. Please
           manage pain according to [Disease Management Guidelines].
           For the next few years, prison medical staff did just that, prescribing a
   series of “conservative” palliatives like ibuprofen and work restrictions in
   lieu of the SCS replacement that multiple doctors agreed Smith needed. In
   “uncontrolled” pain and with little hope of receiving a working SCS before
   his projected release in 2048, Smith filed a pro se § 1983 complaint against—
   as relevant on this appeal—Talley and two higher-ups: Dr. Denise Deshields,
   the Executive Medical Director of the Texas Tech University Health
   Sciences Center (TTUHSC), and Dr. Lannette Linthicum, the Director of
   the TDCJ Health Sciences Division. Smith claims that Talley’s categorical
   defiance of his requests for surgical repair or replacement of his SCS in the
   face of his deteriorating medical condition, the lengthy duration of his
   sentence, and the counter-recommendations of multiple other physicians


           2
            Dr. Talley is the Southern Regional Director of the Texas Tech University Health
   Sciences Center and the state official most directly involved in the TDCJ’s refusal to grant
   Smith’s ongoing request for SCS repair or replacement.




                                                3
Case: 21-20232      Document: 00516505594           Page: 4    Date Filed: 10/12/2022




                                     No. 21-20232


   constitutes deliberate indifference to his serious medical needs in violation of
   the Eighth Amendment. He also sues Deshields and Linthicum on a
   supervisory liability theory. For relief, he seeks damages from all three
   defendants and an injunction ordering the defendants to allow his transfer to
   a VA hospital for “surgery to replace his [SCS].”
          In the district court, the defendants filed initial motions to dismiss that
   were granted in part. After answering Smith’s remaining claims, the
   defendants moved for summary judgment on qualified immunity grounds.
   The district court denied their motions and withheld qualified immunity,
   finding triable fact issues as to “whether Talley acted in deliberate
   indifference to [Smith’s] medical needs and whether the Defendants created
   and implemented a categorical policy not to treat medical issues regarding a
   SCS device that is malfunctioning regardless of the duration of a prisoner-
   patient’s incarceration, in deliberate indifference to an inmate’s serious
   medical needs.” On this interlocutory appeal, the defendants reassert their
   entitlement to qualified immunity and to summary judgment on Smith’s
   claim for injunctive relief.
          Hemmed in by the interlocutory nature of the defendants’ appeal, we
   agree with the district court on the lone legal question we have jurisdiction to
   address.
                                          II
          A district court’s denial of qualified immunity at the summary
   judgment stage is subject to “circumscribed” de novo review. Kokesh v.
   Curlee, 14 F.4th 382, 391 (5th Cir. 2021). “In a typical summary-judgment
   case, we review the district court’s analysis de novo, asking the same
   question that the district court did—whether the movant has shown ‘that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). By




                                           4
Case: 21-20232         Document: 00516505594               Page: 5      Date Filed: 10/12/2022




                                          No. 21-20232


   contrast, in reviewing a denial of qualified immunity, we “accept the district
   court’s determination that there are genuine fact disputes” and “ask only
   ‘whether the factual disputes that the district court identified are material to
   the application of qualified immunity.’” Id. (first citing Melton v. Phillips, 875
   F.3d 256, 261 (5th Cir. 2017) (en banc); then quoting Samples v. Vadzemnieks,
   900 F.3d 655, 660 (5th Cir. 2018)). Accordingly, when a district court
   identifies disputes of fact it deems sufficient to preclude qualified immunity,
   this court assesses only whether the resolution of such facts in either party’s
   favor would affect the defendants’ entitlement to qualified immunity. Cf.
   Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000) (per
   curiam) (detailing “materiality” standard) (citing Anderson v. Liberty Lobby,
   Inc., 477 U.S. 242, 248 (1996)). We review questions of law in this subset of
   qualified immunity cases, not disputed questions of fact. Materiality, not
   genuineness. In fact, “[w]e lack jurisdiction to decide whether the fact
   disputes the district court identified are genuine.” Sims v. Griffin, 35 F.4th
   945, 949 (5th Cir. 2022) (some emphasis added some emphasis omitted).
           So it goes here—despite some 500 pages of medical records before us3
   and the defendants’ consistent contention that Smith’s suit is simply rooted
   in his otherwise unactionable disagreement with the alternative LPHS
   treatments Talley has directed for him4—that the sole question we have


           3
              Much of these records pertain to Smith’s medical history before his incarceration.
   In any event, though, the district court’s findings control for present purposes. The district
   court found that “[t]he medical records reflect that Smith has an existing, albeit non-
   functional, SCS implanted in his body that was effective in managing his pain when it was
   working correctly,” but that the TDCJ’s refusal to grant him corrective surgery and the
   total failure of the prison’s “conservative” pain treatments have “[left] him to suffer with
   uncontrolled pain.” Smith v. Linthicum, 2021 WL 1742328, at *4, 6 (S.D. Tex. Mar. 30,
   2021).
           4
              Without question, an inmate’s simple difference in opinion with prison medical
   officials denying him his preferred course of treatment is not actionable under the Eighth
   Amendment. We have repeatedly held that “[t]here is no Eighth Amendment claim just




                                                 5
Case: 21-20232        Document: 00516505594              Page: 6      Date Filed: 10/12/2022




                                         No. 21-20232


   power to address is an entirely legal one: whether a categorical policy
   prohibiting any repair or replacement of an implanted SCS constitutes
   deliberate indifference to the serious medical needs of an inmate who
   requires such repair or replacement. The district court found a genuine fact
   dispute as to whether the defendants maintained such a policy and whether
   Smith is such an inmate. Unable to review those findings, we take them for
   granted in tackling the legal question at issue and hold that a prison’s refusal
   to repair or replace an inmate’s SCS in service of a blanket policy to that
   effect violates the clearly established law of this Circuit.
                                               A
           “Qualified immunity shields public officials . . . from liability for civil
   damages insofar as their conduct does not violate clearly established statutory
   or constitutional rights of which a reasonable person would have known.”
   Kokesh, 14 F.4th at 391 (cleaned up). This lends itself to a familiar two-part
   inquiry. “In the first [inquiry] we ask whether the officer’s alleged conduct
   has violated a federal right; in the second we ask whether the right in question
   was ‘clearly established’ at the time of the alleged violation, such that the
   officer was on notice of the unlawfulness of his or her conduct.” Cole v.
   Carson, 935 F.3d 444, 451 (5th Cir. 2019) (en banc).
           We address each question in turn and answer both affirmatively.




   because an inmate believes that ‘medical personnel should have attempted different
   diagnostic measures or alternative methods of treatment.’” Gibson v. Collier, 920 F.3d 212,
   221 (5th Cir. 2019) (quoting Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997)).




                                               6
Case: 21-20232     Document: 00516505594          Page: 7   Date Filed: 10/12/2022




                                   No. 21-20232


                                        1
          In 1976, the Supreme Court held that “deliberate indifference to
   serious medical needs of prisoners constitutes the ‘unnecessary and wanton
   infliction of pain’ proscribed by the Eighth Amendment.” Estelle v. Gamble,
   429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)
   (plurality opinion)). This court has long since held that a prisoner “can
   demonstrate an Eighth Amendment violation by showing that a prison official
   ‘refused to treat him, ignored his complaints, intentionally treated him
   incorrectly, or engaged in any similar conduct that would clearly evince a
   wanton disregard for any serious medical needs.’” Easter v. Powell, 467 F.3d
   459, 464 (5th Cir. 2006) (per curiam) (quoting Domino v. TDCJ, 239 F.3d
   752, 756 (5th Cir. 2001)).
          Here, the district court found a genuine dispute of fact as to whether
   Talley’s categorical refusal of Smith’s pleas for SCS surgery violated his
   Eighth Amendment right to be free from the aforementioned forms of
   medical mistreatment. Two statements by Talley stood out in that regard.
   First, her statement that: “We don’t service, place, replace batteries, or
   remove any of those stimulators. It will still be there when his sentence is
   over.” (Emphasis added.) And second, her statement on a later occasion
   echoing that: “Care, upkeep, removal of pain stimulators will not occur while
   [Smith] is in TDCJ.” (Emphasis added.) The district court found that a jury
   could reasonably construe these statements as representative of “more than
   a mere disagreement about treatment,” but rather of “a fixed, categorical
   refusal to treat a painful medical condition.” Smith v. Linthicum, 2021 WL
   1742328, at *6 (S.D. Tex. Mar. 30, 2021). This, the district court found, was
   further confirmed by the fact that “several of [Smith’s] medical providers,
   who performed his physical examinations and afforded him with primary care
   at the unit level, recommended referral to pain management and an




                                         7
Case: 21-20232       Document: 00516505594           Page: 8   Date Filed: 10/12/2022




                                      No. 21-20232


   evaluation regarding his SCS, but Talley refused the requests . . . each
   time.”
            We have held that a “serious medical need is one for which treatment
   has been recommended,” Gobert v. Caldwell, 463 F.3d 339, 345 n.12 (5th Cir.
   2006), and that an inmate “can demonstrate an Eighth Amendment violating
   by showing that a prison official ‘refused to treat him, ignored his complaints,
   intentionally treated him incorrectly, or engaged in any similar conduct that
   would clearly evince a wanton disregard for [his] serious medical needs.’”
   Easter, 467 F.3d at 464 (quoting Domino, 239 F.3d at 756). If proved at trial,
   Talley’s wanton disregard for the “excruciating” pain Smith claims he may
   well experience for another quarter-century without corrective SCS surgery
   would be textbook deliberate indifference under this caselaw and,
   accordingly, a constitutional violation. The district court found a genuine
   dispute as to whether such deliberate indifference is ongoing in this case, so
   a jury must ultimately decide if that is in fact true.
            Smith’s claims against supervisory-official defendants Deshields and
   Linthicum must likewise proceed to trial because “[s]upervisory liability
   exists even without overt personal participation in the offensive act if
   supervisory officials implement a policy so deficient that the policy ‘itself is
   a repudiation of constitutional rights’ and is ‘the moving force of the
   constitutional violation.’” Thompkins v. Belt, 828 F.3d 298, 304 (5th Cir.
   1987) (quoting Grandstaff v. City of Borger, 767 F.2d 161, 169, 170 (5th Cir.
   1985)); see also Gates v. Tex. Dep’t of Prot. & Regul. Servs., 537 F.3d 404, 435
   (5th Cir. 2008) (“A supervisory official may be held liable . . . if . . . he
   implements unconstitutional policies that causally result in the constitutional
   injury.”). As the district court concluded, Talley’s statements that “We”
   don’t fix “any of those stimulators” show that it may well be the case here
   that Talley’s potentially unconstitutional refusals to treat Smith were made
   in accordance with a policy Smith’s supervisors enacted to that effect. See



                                           8
Case: 21-20232           Document: 00516505594       Page: 9     Date Filed: 10/12/2022




                                      No. 21-20232


   Smith, 2021 WL 1742328, at *6 (“Talley’s categorical denial of the multiple
   requests from Smith’s medical providers for referral or repair of that device
   creates triable issues of fact as to whether [TTUHSC] or TDCJ instituted
   a policy not to treat SCS issues regardless of the circumstances and whether
   that policy was implemented in deliberate indifference to an inmate like
   Smith’s serious medical needs.”). The district court couldn’t rule that
   possibility out on summary judgment and we can’t second guess its
   determination in that regard, so again, a jury must decide on a full airing of
   the facts at trial.
           The defendants’ attempt to recharacterize the right Smith is claiming
   as one to choose an inmate’s own course of medical treatment among several
   viable alternatives hides the ball and misapprehends the narrow scope of our
   present review. Strange as it may sound, the sole question before us now is
   not what is actually happening in Smith’s prison—or how well the prison’s
   “conservative” treatment measures are working on Smith’s LPHS—but
   instead whether the genuine fact disputes the district court identified on
   those matters have a material effect on the defendants’ entitlement to
   qualified immunity. As explained, they do.
                                            2
           As for countless plaintiffs before him, the “clearly established”
   inquiry is the more challenging one for Smith. The Supreme Court has
   repeatedly reaffirmed the importance of ensuring that state officials in
   challenging jobs (and often, though not necessarily here, making hasty
   decisions) be afforded every benefit of the legal doubt before losing their
   qualified immunity from § 1983 suit. Thus, even when an official violates a
   plaintiff’s legal rights, she is still entitled to qualified immunity if her actions
   were “objectively reasonable under the circumstances.” Collins v. Ainsworth,
   382 F.3d 529, 537 (5th Cir. 2004). To further protect “officers who




                                            9
Case: 21-20232     Document: 00516505594            Page: 10    Date Filed: 10/12/2022




                                     No. 21-20232


   reasonably but mistakenly commit a constitutional violation,” objective
   reasonableness in this sense is no tall order. See Bazan ex rel. Bazan v. Hidalgo
   County, 246 F.3d 481, 537 (5th Cir. 2004). This court deems a defendant’s
   actions objectively reasonable “unless all reasonable officials in the
   defendant’s circumstances would have then known that the defendant’s
   conduct violated the United States Constitution or the federal statute as
   alleged by the plaintiff.” Thompson v. Upshur County, 245 F.3d 447, 457 (5th
   Cir. 2001).
          Additional guardrails abound. For one, we are “not to define clearly
   established law at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731,
   742 (2011). For another, we are instructed to undertake the clearly
   established inquiry “in light of the specific context of the case [and] not as a
   broad general proposition.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004)
   (per curiam). Thus, “[t]he dispositive question is ‘whether the violative
   nature of particular conduct is clearly established.” Mullenix v. Luna, 577
   U.S. 7, 12 (2015) (alteration in original) (quoting al-Kidd, 563 U.S. at 742).
   All the while, it is the plaintiff’s burden to identify a favorable case that
   defines the law with sufficient clarity. See, e.g., Vann v. City of Southaven, 884
   F.3d 307, 310 (5th Cir. 2018) (per curiam).
          Still, doing so is not impossible. We’ve held that “[t]he law can be
   clearly established ‘despite notable factual distinctions between the
   precedents relied on and the cases then before the Court, so long as the prior
   decisions gave reasonable warning that the conduct at issue violated
   constitutional rights.’” Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004)
   (en banc) (quoting Hope v. Pelzer, 536 U.S. 730, 740 (2002)).




                                          10
Case: 21-20232        Document: 00516505594                Page: 11        Date Filed: 10/12/2022




                                           No. 21-20232


           We hold here that one particular decision of our court5 reiterated and
   strengthened existing law such that the defendants had reasonable warning
   that any policy of categorically denying SCS replacements without regard to
   an inmate’s serious medical need constitutes Eighth Amendment deliberate
   indifference: Delaughter v. Woodall, 909 F.3d 130, 137–39 (5th Cir. 2018).6
   There, we denied prison medical officials qualified immunity from an
   inmate’s claim that an unjustified delay in a surgery he needed was motivated
   not by medical disagreement on the prison’s part but instead by financially
   motivated deliberate indifference. See id. at 137–39. The prison officials in
   Delaughter delayed the inmate plaintiff’s surgery because they didn’t want to
   pay for it, not because they disagreed with the plaintiff as to whether the
   surgery was medically necessary or whether an alternative treatment was
   equally viable. See id. That kind of delay for a reason other than genuine


           5
              Although the Supreme Court has explicitly left open the question of whether
   Circuit law alone can clearly establish the law for qualified immunity purposes, see Rivas-
   Villegas v. Cortesluna, 142 S. Ct. 4, 7 (2021) (per curiam) (“assuming” the proposition that
   “controlling Circuit precedent clearly establishes law for purposes of § 1983”), we’ve
   established a prior practice of assigning our own decisions such legal weight, see Sims, 35
   F.4th at 952 (holding that “our [i.e., the Fifth Circuit’s] decision in Easter clearly
   established [the plaintiff’s] rights before the [defendants] allegedly violated them”).
           6
             It is of course notable that Delaughter was decided more than a year after Talley’s
   latest-recorded rejection of Smith’s requests for an SCS replacement. But we are
   nonetheless satisfied of its capacity to give “reasonable warning” here for two reasons.
   First, as we discuss below, because Delaughter codified legal developments that were
   already long in motion when Talley categorically denied Smith’s requests in 2016. See
   Delaughter, 909 F.3d at 138 n.7 (“We have previously suggested that a non-medical reason
   for delay in treatment constitutes deliberate indifference, and several of our sister circuits
   have held so explicitly.”). And, second, because of the ongoing nature of the harm Smith
   claims in this case; Talley could have stopped withholding Smith’s needed medical
   procedure for nonmedical reasons in 2018—when this court handed Delaughter down—
   but never chose to do so. This case is accordingly a far cry from the typical § 1983 case (like,
   say, a shooting, an excessively forceful takedown, an illegal search). The defendants here
   received reasonable warning that their ongoing treatment of the plaintiff might be
   unconstitutional but never reconsidered the issue.




                                                 11
Case: 21-20232        Document: 00516505594              Page: 12       Date Filed: 10/12/2022




                                          No. 21-20232


   medical judgment, the panel mused, “could under certain circumstances
   evince a wanton disregard for a serious medical need.” Id. at 138 (cleaned
   up). As the panel further observed, the Fifth Circuit had “previously
   suggested,” albeit in an unpublished case, “that a non-medical reason for
   delay in treatment constitutes deliberate indifference, and several of our
   sister circuits [had] held so explicitly.” Id. at 138 n.7 (citing Thibodeaux v.
   Thomas, 548 F. App’x 174, 175 (5th Cir. 2013) (per curiam); Reed v. Cameron,
   380 F. App’x 160, 162 (3d Cir. 2010) (per curiam); Blackmore v. Kalamazoo
   County, 390 F.3d 890, 899 (6th Cir. 2004); and Clinkscales v. Pamlico Corr.
   Facility Med. Dep’t, 2000 WL 1726592, at *2 (4th Cir. Nov. 21, 2000) (per
   curiam).
           More significantly, Delaughter merely reiterated and solidified what
   has long been the law in this circuit: that a prison medical official’s decision
   to deprive an inmate of a medically needed surgery like Smith’s forbidden
   SCS replacement here must be the product of a genuine and considered
   medical judgment, not a nonmedical reason like a refusal to pay (as in
   Delaughter) or a blanket and non–medically considered7 policy against the
   procedure (as the district court found could genuinely be the case here). In
   one such prior case, our circuit found deliberate indifference when, for non-
   medical reasons, the prison official “failed to follow a prescribed course of
   treatment.” Easter, 467 F.3d at 464. In another case, though unpublished, we
   held that despite multiple x-rays and provision of “various pain



           7
             This fact is crucial. To be sure, we do not hold today that an inmate has an Eighth
   Amendment claim any time a prison refuses him medical treatment he would prefer to
   receive, previously received, or would be able to pursue if not incarcerated. We hold merely
   that a prison must simply articulate some legitimately considered basis for its alternative
   medical opinion and treatment regime or for its non–medically indifferent policy against a
   certain procedure an inmate may need. Talley’s puzzling (and blunt) failure to do so here
   may make this case a one-off.




                                                12
Case: 21-20232     Document: 00516505594            Page: 13   Date Filed: 10/12/2022




                                     No. 21-20232


   medications,” a prison’s arguably incorrect treatment of a prisoner’s medical
   need could constitute deliberate indifference where the fact issues remaining
   included the potentially non-medical nature of the justifications for the lack
   of other medical treatment. Miles v. Rich, 576 F. App'x 394, 396 (5th Cir.
   2014) (per curiam).
          If anything, Smith’s situation here could prove even worse than the
   situation this court found unconstitutional in Delaughter. Whereas
   Delaughter’s claim arose from the fact that his medically required procedure
   had merely been delayed for nonmedical reasons, Smith’s claim here raises
   the possibility that he is being deprived of any effective treatment whatsoever
   for nonmedical reasons. Indeed, the district court here found a triable issue
   of fact as to whether Smith’s “SCS is no longer functioning and [the prison’s
   alternative] medications have lost their effectiveness, [thereby] leaving him
   to suffer with uncontrolled pain.” Smith, 2021 WL 1742328, at *4. As our
   review is cabined at this stage to whether or not the genuine factual disputes
   found by the district court are material as a matter of law, we can go no farther
   than to say that, if these issues of fact are resolved in Smith’s favor, they
   would have a material impact on the Defendants’ qualified immunity claim.
   Likewise, further discovery might support a renewed motion based on
   qualified immunity.
                                          III
          The district court found that summary-judgment evidence in this case
   raised genuine issues of fact regarding whether a dire medical need of the
   plaintiff is going uncorrected for no reason more than a prison system’s
   blanket policy against allowing a surgery that third-party physicians have
   recommended to address such need. Without jurisdiction to consider the
   genuineness of that fact dispute, we deem it legally material to the
   defendants’ ability to successfully invoke their qualified immunity defense at




                                          13
Case: 21-20232       Document: 00516505594         Page: 14    Date Filed: 10/12/2022




                                    No. 21-20232


   the summary judgment stage because such a categorical and non–medically
   considered policy would indeed violate our Circuit’s clearly established law
   on the Eighth Amendment if proved at trial. This holding has no effect on the
   defendants’ ability to reassert their qualified immunity defense at trial, where
   a jury can determine whether the facts of this case indeed demonstrate the
   defendants’ implementation of an unconstitutional policy.8 That question is
   not for this panel to decide on interlocutory review.
          The district court’s denial of the defendants’ motions for summary
   judgment is accordingly AFFIRMED.




          8
              See Fifth Cir. Pattern Jury Instruction (Civ. Cases) 10.3.




                                         14
Case: 21-20232        Document: 00516505594               Page: 15        Date Filed: 10/12/2022




                                           No. 21-20232


   Stuart Kyle Duncan, Circuit Judge, concurring in part and dissenting
   in part:
           Smith claims to suffer from a rare condition—loin pain hematuria
   syndrome (“LPHS”)—that sometimes causes him severe abdominal pain
   for no identified physiological cause. He sued Texas prison officials under
   the Eighth Amendment for refusing to repair or replace his malfunctioning
   spinal cord stimulator (“SCS”), a device implanted by the Veterans
   Administration to alleviate Smith’s pain before Smith’s sentence began.
   Finding material fact disputes, the district court denied the officials qualified
   immunity. Those fact disputes deprive us of jurisdiction to decide the merits
   of Smith’s Eighth Amendment claim on interlocutory appeal. I therefore
   concur in Part II.A.1 of the majority opinion, with the qualifications noted
   below. But I respectfully dissent from Part II.A.2 of the majority opinion,
   because Smith fails to show the officials violated clearly established law. I
   would therefore reverse the district court’s judgment denying qualified
   immunity, except to the extent that Smith is seeking injunctive relief.1
                                                 I.
           The gist of Smith’s Eighth Amendment claim is that the officials
   showed “deliberate indifference to [his] serious medical needs” by enforcing
   a policy of excluding SCS devices to treat chronic pain. See Estelle v. Gamble,
   429 U.S. 97, 104 (1976). The district court found that fact disputes prevented
   it from deciding that claim. It’s important to specify what those fact disputes
   were—especially because there’s no dispute that the prison tried to treat



           1
              Our precedents hold that qualified immunity does not bar claims for injunctive
   relief. See Singleton v. Cannizzaro, 956 F.3d 773, 778 n.3 (5th Cir. 2020) (citing Chrissy F.
   by Medley v. Miss. Dep’t of Pub. Welfare, 925 F.2d 844, 849 (5th Cir. 1991)); see also Striz v.
   Collier, 2022 WL 1421834, at *1 (5th Cir. May 5, 2022) (unpublished); Sinclair v. Fontenot,
   216 F.3d 1080, 2000 WL 729367, at *3 (5th Cir. 2000) (unpublished).




                                                 15
Case: 21-20232      Document: 00516505594            Page: 16   Date Filed: 10/12/2022




                                      No. 21-20232


   Smith’s condition with various courses of pain medication (including
   codeine, naproxen, meloxicam, ibuprofen, tramadol, carbamazepine, and
   nortripyline). The district court found some evidence, however, that these
   medicines weren’t helping Smith and that a working SCS was the only way
   of treating LPHS. That may or may not be true. But if it is, Smith may have a
   claim that the officials showed deliberate indifference by “refus[ing] to
   treat” his LPHS with the only medically effective treatment. See Easter v.
   Powell, 467 F.3d 459, 464 (5th Cir. 2006) (per curiam).
          The majority decides only that and nothing more. Importantly, it does
   not decide that the Eighth Amendment requires prisons to let inmates
   “choose . . . [their] own course of medical treatment among several viable
   alternatives.” Ante at 9. The majority recognizes that such a holding would
   fly in the face of settled law. See ante at 6 n.4 (noting “[w]e have repeatedly
   held that ‘[t]here is no Eighth Amendment claim just because an inmate
   believes that “medical personnel should have attempted different diagnostic
   measures or alternative methods of treatment”’”) (quoting Gibson v. Collier,
   920 F.3d 212, 221 (5th Cir. 2019)). To prove deliberate indifference, Smith
   must show more than “a genuine debate . . . within the medical community
   about the necessity or efficacy of [SCS]” for treating LPHS. Gibson, 920 F.3d
   at 221. He must show “universal acceptance” that a SCS is the only way to
   treat that rare condition. Ibid.
          Based on that understanding, I agree that the genuine factual disputes
   identified by the district court deprive us of jurisdiction to decide the merits
   of Smith’s Eighth Amendment claim. See, e.g., Ramirez v. Escajeda, 44 F.4th
   287, 291–92 (5th Cir. 2022) (concluding fact disputes precluded our




                                           16
Case: 21-20232        Document: 00516505594              Page: 17       Date Filed: 10/12/2022




                                          No. 21-20232


   jurisdiction to decide first prong of qualified immunity). If Smith can prove
   that claim at trial, he may be entitled to injunctive relief.2
                                               II.
           But the majority errs by concluding the officials violated clearly
   established law. The majority relies on “one particular decision of our court”
   to clearly establish the unreasonableness of the officials’ conduct—
   Delaughter v. Woodall, 909 F.3d 130 (5th Cir. 2018). Ante at 11. Even
   assuming3 one circuit decision can clearly establish the law, Delaughter is
   quite different from this case.
           In Delaughter, a doctor determined a prisoner required hip
   replacement and reconstructive surgery, a diagnosis “no medical
   professional . . . disagreed with.” 909 F.3d at 138. Yet evidence suggested the
   surgery was denied because the Department of Corrections “refuse[d] to pay
   for [it]” Id. at 139. If true, that cost-driven decision violated the Eighth
   Amendment by denying necessary treatment for a “non-medical reason.” Id.
   at 138–39 & n.7. And such an “unjustified delay in obtaining necessary
   . . . surgery for a prisoner,” we held, violates clearly established law. Id. at
   140 (citations omitted).



           2
             The content of any such relief is another matter, however. At oral argument, both
   parties represented that Smith’s SCS has been removed. O.A. Rec. at 13:04–13:30; 22:38–
   23:02. Given that changed state of affairs, I express no opinion on whether Smith—
   assuming he proves his Eighth Amendment claim—should be granted an injunction.
           3
             Both the Supreme Court and our precedents say this is an open question. See, e.g.,
   Ramirez, 44 F.4th at 293 & n.9 (“[T]he plaintiffs’ argument requires us to assume that
   Fifth Circuit precedent alone can clearly establish the law for qualified immunity purposes,
   something the Supreme Court has left open.”) (citing Rivas-Villegas v. Cortesluna, 142 S.
   Ct. 4, 7 (2021) (per curiam); Betts v. Brennan, 22 F.4th 577, 584–85 n.6 (5th Cir. 2022);
   Crittindon v. LeBlanc, 37 F.4th 177, 199 n.4 (5th Cir. 2022) (Oldham, J., dissenting)). I’m
   aware of no decision from our court that has settled this issue.




                                               17
Case: 21-20232     Document: 00516505594           Page: 18    Date Filed: 10/12/2022




                                    No. 21-20232


          Delaughter doesn’t clearly establish that the officials’ actions in this
   case were unreasonable. No evidence suggests the policy against SCS devices
   was driven by cost. That was the key in Delaughter. See id. at 139
   (“Delaughter testified that Dr. Nipper told them ‘they’—presumably
   MDOC—would not pay for his surgery.”); id. at 139 (delaying surgery
   “because MDOC refuses to pay for [it] . . . could under certain
   circumstances evince a wanton disregard for a serious medical need”)
   (cleaned up). But here the evidence shows the SCS policy was driven by
   medicine, not cost. Look at the quotes from Dr. Talley the majority relies on.
   Ante at 3. In the first, right after stating the policy against using
   “stimulators,” Dr. Talley says Smith will “be treated for his chronic pain the
   same way all of our patients are treated.” In the second, right after stating
   TDCJ doesn’t use “pain stimulators,” Dr. Talley says: “Please manage pain
   according to [Disease Management Guidelines].” The policy prefers one
   treatment for chronic pain (pain medications) over another (SRS). That isn’t
   the money-over-medicine calculus Delaughter turned on. Moreover, in
   Delaughter the prisoner got no treatment; here, Smith has received numerous
   courses of pain medication.
          Trying to tailor Delaughter to this case, the majority stretches it
   beyond its facts. It says Delaughter “clearly established” that a prison’s
   decision not to provide surgery “must be the product of a genuine and
   considered medical judgment, not a nonmedical reason like a refusal to pay
   . . . or a blanket and non-medically considered policy against the
   procedure[.]” Ante at 12. Delaughter isn’t that broad. As discussed,
   Delaughter addressed a prison’s cost-driven decision to deny necessary
   surgery, not a failure to use its “genuine and considered medical judgment.”
   The Supreme Court has “repeatedly told courts . . . not to define clearly
   established law at a high level of generality.” City of Escondido v. Emmons, 139
   S. Ct. 500, 503 (2019) (citation omitted). Unfortunately, that’s what the




                                         18
Case: 21-20232        Document: 00516505594               Page: 19        Date Filed: 10/12/2022




                                           No. 21-20232


   majority does here. Telling prison doctors they must use “genuine and
   considered medical judgment” wouldn’t have notified these defendants that
   the SRS policy violated the Constitution. See, e.g., District of Columbia v.
   Wesby, 138 S. Ct. 577, 590 (2018) (“The rule’s contours must be so well
   defined that it is clear to a reasonable officer that his conduct was unlawful in
   the situation he confronted.”) (cleaned up).
           Finally, putting all that aside, there’s the added problem that
   Delaughter came out too late to inform Dr. Talley’s judgment. Dr. Talley last
   denied Smith’s request for SCS replacement on February 8, 2017. As the
   majority recognizes, Delaughter was published “more than a year” later on
   November 19, 2018. Ante at 11 n.6. The majority says this doesn’t matter
   because of the “ongoing nature of the harm Smith claims” and speculates
   that “Talley could have stopped withholding [the SRS replacement] in
   2018—when this court handed Delaughter down—but never chose to do so.”
   Ibid. I disagree. Smith seeks damages from Dr. Talley from something she did
   that allegedly violated his Eighth Amendment rights. Nothing in the record
   suggests Dr. Talley was presented with, and denied, Smith’s request for SCS
   replacement after Delaughter was issued. So, that decision couldn’t have
   given Dr. Talley “fair notice that her conduct was unlawful.” Brosseau v.
   Haugen, 543 U.S. 194, 198 (2004).4



           4
              The majority also asserts that “Delaughter merely reiterated and solidified what
   has long been the law in this circuit[.]” Ante at 12. I disagree. The majority cites two prior
   decisions but, in my view, neither clearly establishes the unconstitutionality of Talley’s
   conduct. One, Miles v. Rich, 576 F. App’x 394 (5th Cir. 2014) (per curiam), is unpublished
   and so “cannot be the source of clearly established law for qualified immunity analysis.”
   Salazar v. Molina, 37 F.4th 278, 286 (5th Cir. 2022) (citation omitted). The second, Easter
   v. Powell, 467 F.3d 459 (5th Cir. 2006), is distinguishable. There, an official knew a prisoner
   with severe chest pain needed his prescribed nitroglycerin, knew the pharmacy was closed,
   but nonetheless “sent Easter back to his cell without providing him any treatment.” Id. at
   463–64. That is different from disagreeing over treatment options for chronic pain.




                                                 19
Case: 21-20232     Document: 00516505594           Page: 20   Date Filed: 10/12/2022




                                    No. 21-20232


          Accordingly, I would reverse the district court’s judgment insofar as
   it denies the defendant officials qualified immunity. I would remand solely
   for the purpose of deciding whether Smith is entitled to injunctive relief.




                                         20